

116 S1233 IS: Community Bank Access to Capital Act of 2019
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1233IN THE SENATE OF THE UNITED STATESApril 30, 2019Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide relief to community banks, to promote access to capital for community banks, and for
 other purposes.1.Short titleThis Act may be cited as the Community Bank Access to Capital Act of 2019.2.Internal control attestation requirement exemptionsSection 404(c) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262(c)) is amended—(1)by striking that is neither and inserting the following: “that—(1)is neither;(2)by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(2)is an insured depository institution or a depository institution holding company (as those terms are defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) with less than $5,000,000,000 in total consolidated assets..3.Annual report on financial condition and managementSection 36(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1831m(a)(1)) is amended by inserting that has more than $5,000,000,000 in total consolidated assets after institution.4.Regulation D(a)Definition of accredited investorsNot later than 180 days after the date of enactment of this Act, the Securities and Exchange Commission shall amend section 230.501(a)(5)(i)(A) of title 17, Code of Federal Regulations, to read as follows:(A)The person's primary residence shall be included as an asset;.(b)Limitation on number of purchasersNot later than 180 days after the date of enactment of this Act, the Securities and Exchange Commission shall amend section 230.506(b)(2)(i) of title 17, Code of Federal Regulations, to read as follows:(i)Limitation on number of purchasersThere are no more than or the issuer reasonably believes that there are no more than 70 purchasers of securities from the issuer in any offering under this section..